Share Purchase Agreement






dated December 10th, 2013






between




Bluehill ID AG, Widenholzstrasse 1, CH-8304 Wallisellen, Switzerland, duly
represented by Mr. Manfred Müller

(hereinafter referred to as "BHID" or the "Seller")



and




Sandpiper Assets S.A., 3076 Sir Francis Drake’s Highway, P.O. Box 3463, Road
Town, Tortola, British Virgin Islands (company number 1793989) , duly
represented by Mrs. Erina Frick-Edwan



(hereinafter referred to as the "Buyer")




(Seller and Buyer each hereinafter referred to as a "Party" and collectively as
the "Parties")



regarding




the sale and purchase of 557’531 shares of and Loans provided to



Payment Solution AG




--------------------------------------------------------------------------------



  INTRODUCTION




(A)      WHEREAS Payment Solution AG (the "Company") is a German company limited
by shares with domicile in Oskar-Messter-Strasse 13, D-85737 Ismaning, Germany,
registered in the commercial register of the City of Munich, Germany
(registration number HRB 160513) whose share capital amounts to EUR 595’030 and
is divided into 595’030 registered shares (Stückaktien als Namensaktien) with a
par value (Nennbetrag) of EUR 1 each (the "Company Shares"). The Company Shares
are not securitized (unverbrieft).   (B)      WHEREAS the Seller is the owner of
557’531 shares (shares No. 1 through No. 557’531 of the Company’s share
register) of the Company (the "Shares"), which corresponds to 93.7% of the share
capital of the Company. The remaining shares of the Company are held by Schultze
& Braun, Attn. Dr. Ferdinand Kiessner, 77845 Achern, Germany.   (C)      WHEREAS
the Seller intends to sell the Shares to the Buyer and the Buyer intends to
purchase the Shares from the Seller upon the terms and subject to the conditions
of this Agreement.   (D)      WHEREAS the Seller has given loans in the total
amount of EUR 2’733’449.04 (inclusive of interests as stipulated in the
respective loan agreements) to the Company (the “Loans”).   (E)      WHEREAS if
on or before January 31st 2014 the Seller can acquire a loan (inclusive of
interests) in the total amount of EUR 1’135’129.56 from net-m privatbank 1891
AG, a loan (inclusive of interests) in the total amount of EUR 1’609’266.51 from
Weinberg Funding Ltd. and a loan (inclusive of interests) in the total amount of
EUR 360’109.54 from Mountain Partners AG(hereinafter collectively referred to as
the “Third Party Loans”) then the Seller will sell and transfer the Third Party
Loans to the Buyer for a purchase price of CHF 1.00 .   (F)      WHEREAS the
Seller intends to sell the Loans to the Buyer and the Buyer intends to purchase
the Loans from the Seller upon the terms and subject to the conditions of this
Agreement.  

NOW, THEREFORE, the Parties agree as follows:

--------------------------------------------------------------------------------

1.      SALE AND PURCHASE OF SHARES   1.1.      OBJECT OF SALE AND PURCHASE    
Subject to the terms and conditions of this Agreement, the Seller hereby agrees
to sell to the Buyer, and the Buyer hereby agrees to purchase from the Seller,
the Shares, free and clear from any lien.   1.2.      PURCHASE PRICE     The
aggregate fixed purchase price for the Shares to be paid by the Buyer to the
Seller (the "Purchase Price") shall amount to CHF 1.00 (in words: one Swiss
Franc).   2.      SALE AND PURCHASE OF LOANS   2.1.      OBJECT OF SALE AND
PURCHASE     Subject to the terms and conditions of this Agreement, the Seller
hereby agrees to sell to the Buyer, and the Buyer hereby agrees to purchase from
the Seller, the Loans provided by the Seller and any related party to the
Company free and clear from any Lien.   2.2.      PURCHASE PRICE     The
aggregate fixed purchase price for the Loans to be paid by the Buyer to the
Seller (the "Loan Purchase Price") shall amount to CHF 1.00 (in words: one Swiss
Franc).   3.      CONDITIONAL CONSIDERATION  

In case the Buyer sells, assigns and transfers Company Shares, in part or in
full, in a bona fide transaction to a third party within 36 months from the
Closing Date, the following shall apply: The Seller is entitled to 50% of the
consideration received by the Buyer for the Company Shares so transferred (the
“Conditional Consideration”) and the Buyer guarantees to the Seller that it will
pay, assign and transfer to the Seller the Conditional Consideration.

--------------------------------------------------------------------------------

4.      ACTIONS PRIOR TO CLOSING   4.1.      GENERAL     The Parties undertake
to use their respective best efforts to (i) procure that the conditions
precedent shall be satisfied as soon as reasonably possible and in any event on
or before the Long Stop Date and that all deliveries as provided in Section 5.3
are made in a timely and properly manner, and (ii) execute all documents and to
take all actions as may be reasonably required to carry out the provisions of
this Agreement and the transactions contemplated herein. Each Party shall
promptly inform the other Party of any facts or circumstances which could lead
to a non-satisfaction of any condition precedent, and shall in all other
respects cooperate in good faith to consummate the transaction contemplated
pursuant to this Agreement.   4.2.      CLOSING MEMORANDUM     By no later than
5 (five) Business Days prior to the Closing Date, the Seller's legal counsel
shall prepare, in cooperation with the Buyer's legal counsel, a closing
memorandum (the "Closing Memorandum") which describes the closing procedure
pursuant to Section 5 below and which shall serve as evidence for the
consummation of the transactions contemplated under this Agreement.   5.     
CLOSING   5.1.      PLACE AND DATE     Subject to Section 5.2, the consummation
of the transactions contemplated under this Agreement (the "Closing") shall take
place in Zurich (Switzerland) at the offices of Stefan Peller Esq., Attorney at
Law, Dreikoenigstrasse 45, CH-8002 Zurich, within 5 (five) Business Days after
all conditions precedent to Closing set forth in Section 5.2 have been satisfied
or waived (where permitted), or at such other place and on such other date as
the Parties may mutually agree upon in writing. The day on which the actual
Closing occurs shall be referred as the "Closing Date".   5.2.      CONDITIONS
PRECEDENT TO CLOSING   5.2.1.      Conditions to the Obligations of each Party  
  The respective obligations of the Parties to consummate the Closing shall be
subject to the satisfaction or waiver (where permitted) at or prior to the
Closing of the following conditions:  

--------------------------------------------------------------------------------

  (a)      The Buyer shall have finalized its due diligence on the Company with
a satisfactory outcome.     (b)      The board of directors of the Buyer shall
have approved the transactions contemplated by this Agreement.   5.2.2.     
Waiver of Closing Conditions     At any time prior to the Closing, the Buyer
may, to the extent legally permissible, jointly waive in writing in whole or in
part the conditions precedent set forth in Section 5.2.1.   5.2.3.     
Termination Rights - Long Stop Date     (a)      If the conditions precedent to
Closing set forth in Section 5.2.1 have not been satisfied or waived within 2
(two) months from the Signing (such date, the "Long Stop Date"), each Party may
terminate this Agreement by giving notice to the other Party unless such Party
terminating this Agreement itself acted in bad faith or in violation of the
obligations hereunder, and in so doing, prevented or interfered with the
satisfaction of such condition precedent.     (b)      If this Agreement is
terminated in accordance with Section 5.2.3(a) above, all provisions of this
Agreement shall terminate and cease to be effective, except for this Section
5.2.3(b), Section 12 and Section 13 which shall continue to be in effect for an
indefinite period of time (or for such time as stipulated in any such
provision). Such termination shall be without any liability of the Seller to the
Buyer and vice versa; provided, however, that such termination shall not affect
the liability of any Party for the damages suffered by the other Party as a
result of a breach of its obligations under this Agreement until that date on
which this Agreement is terminated. The right to request specific performance
shall be preserved.   5.3.      CLOSING ACTIONS AND DELIVERIES   5.3.1.     
Closing and Post Closing Actions and Deliveries by Seller     Except for the
Third Party Loans (5.3.1 (f)) concurrently with and in exchange (Zug-um- Zug)
for the closing actions of the Buyer in accordance with Section 5.3.2, the
Seller shall:     (a)      deliver to the Buyer the duly signed contract of
assignment for the Shares Annex 1;  

--------------------------------------------------------------------------------

  (b)      deliver to the Buyer a resolution of the board of directors of the
Company consenting (contingent on the transactions contemplated by this
Agreement being consummated) to the deletion of the Seller and the entry of the
Buyer as the owner of the Shares in the share register of the Company as of the
Closing Date;     (c)      deliver to the Buyer copies of any power of attorney
under which any of the transfers referred to in this Section 5.3.1 are executed,
including evidence reasonably satisfactory to the Buyer of the authority of any
person signing on behalf of the Seller;     (d)      deliver to the Buyer the
resignation letters of the resigning persons as members of the board of
directors of the Company in which they declare their resignation as of Closing
as members of the board of directors subject to full discharge by the
shareholders' meeting of the Company;     (e)      deliver to the Buyer a copy
of the Loan Assignment Agreement, duly executed by the Seller; and     (f)     
sell, assign and transfer to the Buyer the Third Party Loans for a purchase
price of CHF 1.00 within 30 days from the date when the Seller has acquired the
Third Party Loans if the Seller acquires the Third Party Loans on or before
January 31st 2014.   5.3.2.      Closing and Post Closing Actions and Deliveries
of the Buyer     Concurrently with and in exchange (Zug-um-Zug) for the closing
actions of the Seller in accordance with Section 5.3.1, the Buyer shall:    
(a)      pay, with value as of the Closing Date and for same day receipt, an
amount equal to (i) the Purchase Price and (ii) the Loan Purchase Price by wire
transfer of immediately available funds to the following bank account of the
Seller, or in cash as the case may be: IBAN : CH72 0023 0230 2213 2601 D; BIC:
UBSWCHZH80A.     (b)      deliver to the Seller copies of any power of attorney
under which any of the transfers referred to in this Section 5.3.2 are executed,
including evidence reasonably satisfactory to the Seller of the authority of any
person signing on behalf of the Buyer.  

--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES OF THE SELLER

Subject to the terms, exceptions and limitations (including, but not limited to,
the limitations set forth in Section 9 and Section 10) contained in this
Agreement (including, but not limited to, its Annexes), the Seller hereby
represents and warrants to the Buyer that the representations and warranties set
forth in this Section 6 are true and accurate on the date of this Agreement,
except for those representations and warranties that are explicitly made as of a
specific time which shall be true and accurate in all material respects as of
such time only.

6.1.      CORPORATE EXISTENCE AND AUTHORITY AND TITLE TO SHARES   6.1.1.     
Corporate Existence of the Company     The Company is duly incorporated,
organized and validly existing under the laws of Germany and has the full
corporate power and authority to carry on its business as currently conducted.
The Company has not passed a voluntary winding-up resolution, and no petition
has been presented or been made by a court for the winding-up, dissolution,
composition or administration of the Company.   6.1.2.      Title to Shares in
the Company     The Seller is the sole legal and beneficial owner of the Shares,
representing 93,7% of the share capital of the Company, free and clear of any
lien. The Shares are validly issued and fully paid-up. There are no outstanding
options, warrants, calls, rights or commitments, or any other agreements
regarding the sale or issuance of rights to acquire any of the shares of the
Company.   6.2.      CORPORATE AUTHORITY OF THE SELLER     The Seller has the
requisite corporate power and authority to enter into this Agreement and to
perform all of its obligations under this Agreement. There exist no limitations
under applicable law, the constitutional documents of the Seller, or any
contracts by which the Seller is bound that would prevent the Seller from
entering into, or performing its obligations under this Agreement and this
Agreement constitutes valid, legal and binding obligations of the Seller,
subject to applicable bankruptcy, reorganization, insolvency or other laws
affecting the enforcement of Seller's rights generally.  

--------------------------------------------------------------------------------

6.3.      FINANCIAL STATEMENTS     The unaudited financial statements of the
Company as per December 31, 2012 and the unaudited financial statements of the
Company as per October 31, 2013 as attached as Annex 2 (the "Company Financial
Statements") have been prepared in accordance with applicable GAAP and are in
all material respects true and complete.   6.4.      EMPLOYMENT AND PENSION FUND
MATTERS     (a)      Annex 3 contains a true and complete list of all employees
of the Company, including position, salary, notice periods and age.     (b)     
Except for Mr. Jan Schmidt-Tychsen, Mr. Sascha Busse and Mr. Frederik Herr, who
all have a notice period of 6 (six) months, no employee of the Company has a
contractual notice period of more than 3 (three) months. There are no salary
increases resolved that are not yet implemented. There are no employment or
benefit agreements or plans entitling an employee to severance or other payments
upon a change of control of the Company where such payment would have to be made
by the Company.     (c)      All social security or pension fund contributions
or other payments due by the Company in favour or for the benefit of their
employees have been timely made when due.     (d)      All bonuses for the
period before Closing have been paid by the Company.   6.5.      LITIGATION    
There are no actions, suits or proceedings pending against the Company before
any court, arbitral tribunal, governmental or regulatory body.   6.6.     
COMPLIANCE WITH LAWS AND REGULATIONS     The Company conducts its business in
all material respect in accordance with applicable law and has the necessary
authorizations and permits to operate its current and future business as
currently conducted. Specially the Company fulfils all requirements from BaFin.
  6.7.      TAXES     The Company has timely filed all tax returns which are
required by any applicable law to be filed. All such tax returns are complete
and true in all material respect. All taxes  

--------------------------------------------------------------------------------

  relating to a tax period ending prior to Closing, caused by or arising from
facts or omissions prior to Closing have been paid by the Company.   6.8.     
CONDUCT OF THE BUSINESS IN THE ORDINARY COURSE     Without limiting the
generality of the representations and warranties contained in Section 6, since
January 1, 2013 and unless otherwise disclosed in this Agreement (in particular,
but not limited to, its Annexes) or in the Disclosure Documents the Company has
operated its business in the ordinary course and since January 1, 2013 not:    
(a)      sold, transferred or otherwise disposed to any third-party of any
material assets necessary for the conduct of the business of the Company as
currently conducted except as in the ordinary course of business;     (b)     
altered or amended in any manner its articles of incorporation or organizational
regulations;     (c)      increased or reduced or otherwise changed its share
capital, or granted any option or conversion rights on its equity;     (d)     
incorporated or acquired any entity to belong to the Company; and     (e)     
declared, made or paid any dividend or other distribution, payable in cash,
stock, property or otherwise, with respect to any of the shares of the Company.
    (f)      to the best knowledge of the Seller, there is no material adverse
effect.   6.9.      TRADE MARKS AND PATENTS     The Company has full ownership
of the patents, brands and trademarks listed in Annex 4. The Company is in full
ownership and possession of all trademarks and patents it needs in order to
conduct its business. The Company is not dependent on anything from Identive
Group, Inc. or a group company.   6.10.      COOPERATION WITH IDENTIVE GROUP,
INC.     In case the Company has existing intercompany business with any Company
of the Identive Group, Inc., the Seller guarantees that such intercompany
business can be continued at best price conditions.  

--------------------------------------------------------------------------------

6.11.      CORPORATE SERVICES     The Seller will ensure that for a period of 3
months from the Closing Date the Company receives full support by the financial
department of Identive Group, Inc. for free.   6.12.      CHANGE OF CONTROL    
There is no agreement or business affected with the Company by a change of
control.   7.      REPRESENTATIONS AND WARRANTIES OF THE BUYER  

The Buyer hereby represents and warrants to the Seller that each of the
statements in this Section 7 is true and accurate in all respects on the date of
this Agreement.

7.1.      CORPORATE EXISTENCE     The Buyer is duly incorporated, organized and
validly existing under the laws of its place of incorporation and has the full
corporate power and authority to carry on its business as currently conducted.
The Buyer has not passed a voluntary winding-up resolution, and no petition has
been presented or been made by a court for the winding-up, dissolution,
composition or administration of the Buyer.   7.2.      CORPORATE AUTHORITY    
The Buyer has the full corporate power and authority to purchase and accept from
the Seller the Seller’s Shares and to perform all other undertakings under, or
in connection with, this Agreement. There exist no limitations under applicable
law, the constitutional documents of the Buyer, or any contracts by which the
Buyer is bound that would prevent the Buyer from entering into, or performing
its obligations under this Agreement and this Agreement constitutes valid, legal
and binding obligations of the Buyer.   7.3.      NO FURTHER AUTHORIZATIONS
REQUIRED     No authorizations, permits or consents are required from any
governmental or administrative authority, any governing body of the Buyer or any
other third party (including, but not limited to, any shareholders or creditors
of the Buyer) for the consummation of the transactions contemplated under this
Agreement other than as set forth in this Agreement.   7.4.      NO ACTIONS OR
PROCEEDINGS     There are no actions, claims or proceedings or investigations
pending against or involving the Buyer or any of Buyer's Affiliates or any of
its directors or officers that, individually  

--------------------------------------------------------------------------------

  or in the aggregate, prevent, or substantially impair, the consummation of the
transactions contemplated under this Agreement, or affect the validity or
enforceability of this Agreement.   7.5.      FUNDS     The Buyer has available
on the date hereof and will have available on the Closing the funds necessary in
order to pay on the Closing Date an amount equal to the Purchase Price and the
Loan Purchase Price.   8.      NO OTHER REPRESENTATIONS AND WARRANTIES     (a) 
    The representations and warranties of the Seller as set forth in Section 6
above are the sole and exclusive representations and warranties made by the
Seller in respect of the subject matter of this Agreement, and no other
representations or warranties are made by the Seller or relied upon by the
Buyer, whether expressed or implied, whether based on agreement, law or any
other ground, other than those explicitly made in Section 6 above. In
particular, the Buyer acknowledges that the Seller do not make any
representations or warranties, whether expressed or implied, as to the future
development of the Company or its assets under management or regarding any
budgets, business plans or other forward-looking statements or other projections
of a financial or business nature relating to the business of the Company.    
(b)      The representations and warranties of the Buyer as set forth in Section
7 above are the sole and exclusive representations and warranties made by the
Buyer in respect of the subject matter of this Agreement, and no other
representations or warranties are made by the Buyer or relied upon by the
Seller, whether expressed or implied, whether based on agreement, law or any
other ground, other than those explicitly made in Section 7 above.   9.     
REMEDIES   9.1.      REMEDIES OF THE BUYER   9.1.1.      Term of Representation
and Warranties     The representations and warranties set forth in Section 6
above shall expire as set forth below, provided, however, that the Buyer shall
not be excluded from bringing a claim against the Seller for a misrepresentation
or breach of warranty after the expiry of the  

--------------------------------------------------------------------------------

  period set forth below if such specific claim has been duly and timely
notified by the Buyer to the Seller in accordance with Section 9.1.2(a) before
the applicable expiry date:     (a)      The representations and warranties set
forth in Section 6.7 (Taxes) shall expire 5 (five) years after the Closing Date.
    (b)      Any other representations and warranties other than those referred
to in sub- paragraph 9.1.1(a) and 9.1.1 above shall expire 24 (twenty four)
months after the Closing Date.   9.1.2.      Exclusion of Notice Requirements
and Notice of Breach     (a)      In the event of a misrepresentation or breach
of warranty, the Buyer shall deliver to the Seller a notice (the "Notice of
Breach") in writing describing and substantiating the underlying facts
(including, but not limited to, the amount of the reasonably anticipated damage)
of a claim for misrepresentation or breach of warranty in reasonable detail to
the extent then known at the earlier of (i) 15 (fifteen) Business Days after (A)
the Buyer having obtained knowledge of a misrepresentation or breach of warranty
under Section 6 or (B) receipt by the Buyer or the Company of a notice of any
claim made or threatened to be made by any third party or authority which may
give rise to a claim for misrepresentation or breach of warranty or (ii) in case
of a submission to, or a decision or order by, any competent court, arbitral
tribunal or governmental or administrative body which may give rise to a claim
for misrepresentation or breach of warranty, upon the Buyer receiving any such
submission, decision or order but in any event within such period as will afford
the Seller a reasonable opportunity to respond, or to cause the Buyer to cause
the Company to respond, to such submission or to lodge, or to cause the Buyer to
cause the Company to lodge, a timely appeal or other challenge against such
decision or order.     (b)      A failure by the Buyer to give duly and timely
notice as set forth in Section 9.1.2(a) above shall exclude the liability of the
Seller related to such breach and Buyer shall be deemed to have waived any claim
or right against the Seller in connection with the relevant claim. The time
periods set forth in Section 9.1.1 shall be deemed complied with, if the Seller
receives a Notice of Breach in accordance with Section 9.1.2(a) before the lapse
of the relevant time period.  

--------------------------------------------------------------------------------

9.1.3.      Seller’s Right to Cure and Seller’s Liability     After the Closing,
in the event of a misrepresentation or breach of warranty by the Seller under
Section 6 and provided that such breach has been duly and timely notified within
the time limitations of Section 9.1.1 and in accordance with Section 9.1.2, the
Seller, subject to the exclusions and limitations set forth in Section Error!
Reference source not found., Section 10 and Section 10:     (a)      shall have
the right within 90 (ninety) Business Days after receipt by it of the respective
Notice of Breach, to remedy the misrepresentation or breach of warranty; and    
(b)      if and to the extent such cure cannot be effected or is not effected
within said period of time, shall be liable to the Buyer for any direct damage,
loss, expense or cost (including interests, but excluding any incidental damage,
consequential damage, lost profits, punitive damage, damage arising from changes
in any law or any accounting policy occurring after the date of this Agreement
or damage based upon a lower valuation of the Company) (collectively the
"Damage") incurred or sustained by the Buyer and/or the Company resulting from
the misrepresentation or breach of warranty.   9.1.4.      Commencement of Legal
Proceedings; Disclosure Obligation     (a)      Any claim duly notified pursuant
to Section 9.1.1 and Section 9.1.2 shall (if it has not been previously
satisfied, settled or withdrawn) be deemed to be irrevocably precluded and
forfeited (verwirkt) by the Buyer 12 (twelve) months after the last day of the
applicable term of the relevant representation and warranty as set forth in
Section 9.1.1, unless legal proceedings in accordance with Section 13 have been
initiated by the Buyer with respect to said claim. It is understood between the
Parties that Seller’s liability shall be reduced accordingly or, as the case may
be, excluded altogether, if a damage has been caused or aggravated by virtue of
Buyer's failure to initiate court proceedings in accordance with Section 13 in
respect of the relevant claim within a reasonable period of time after the lapse
of the 90 (ninety) days period mentioned in Section 9.1.3(a).     (b)      At
the Seller’s request, the Buyer shall disclose to the Seller all material of
which the Buyer is aware and which is in its or its Affiliates' or advisors'
possession that relates to the Buyer's claim in question, and the Buyer shall
give, and the Buyer shall procure that any of its Affiliates and advisors give,
all such information and assistance, including access to premises and personnel,
and the right to examine  

--------------------------------------------------------------------------------

  and copy or photograph any documents or records, as the Seller may reasonably
request in order to assess the legitimacy of the claim raised by the Buyer.  
9.2.      REMEDIES OF THE SELLER     The provisions of Section 9.1 shall apply
mutatis mutandis with respect to any misrepresentation or breach of warranty by
the Buyer; it being understood that the representations and warranties of the
Buyer as set forth in Section 7 above shall be valid for a period of 3 (three)
years as from Closing Date.   9.3.      REMEDIES EXCLUSIVE     The remedies in
this Section 9 for misrepresentation or breach of warranty under Section 6 shall
be in lieu of (and not in addition to) the remedies provided for by applicable
statutory law. All other remedies (including, but not limited to, the rescission
of this Agreement (Wandlung) following Closing) shall be excluded. In
particular, and without limitation to the foregoing, the Parties herewith
explicitly waive the right of contract rescission and of purchase price
reduction under article 205 CO and article 24 CO. It is understood and agreed
that this Section 9.3 does not exclude articles 28 CO and 199 CO. Section
5.2.1(a) and Section 5.2.3 shall – for the avoidance of doubt – remain reserved.
  9.4.      THIRD PARTY CLAIMS     (a)      If any claim is brought or
threatened to be brought after the Closing Date by a third party (including, but
not limited to, by any tax or other governmental authority or body) against the
Buyer or the Company, which is reasonably likely to qualify as a breach of a
representation or warranty and which has been notified by the Buyer in
accordance with Section 9.1.2(a), the Buyer shall oppose and defend and cause
the Company to oppose and defend such third party claim (the "Third-Party
Claim"), and the Seller shall use its commercially reasonable efforts in
assisting the Buyer or the Company, at the Buyer's costs and expenses, in the
defense of such Third- Party Claim.     (b)      The Buyer shall not and shall
procure that the Company will not settle any such claims without the prior
written consent of the Seller; it being understood and agreed that the Buyer
and/or the Company may settle any such claim without the prior written consent
of the Seller, but shall, by doing so, forfeit (verwirken) its right to receive
compensation from the Seller under this Agreement and such settlement shall be
deemed to constitute a full, irrevocable and unconditional  

--------------------------------------------------------------------------------

  waiver by the Buyer of any claims under this Agreement against the Seller in
respect of such Third-Party Claim.     (c)      Notwithstanding Section 9.4(a)
and Section 9.4(b), the Seller shall be entitled at their own expense and their
absolute discretion, by written notice to the Buyer, to take such action as it
may deem necessary in connection with or with respect to such Third Party Claim
(including, but not limited to, making counterclaims or other claims against
third parties) in the name and on behalf of the Buyer or any Affiliate of the
Buyer concerned and to have the conduct of any related proceedings, negotiations
or appeals, subject to the Seller indemnifying the Buyer against its losses
directly arising by it so doing, and the Buyer and any Affiliate of the Buyer
concerned shall duly authorize the Seller to do so.   10.      LIMITATION OF
SELLER’S LIABILITY   10.1.      DEDUCTIBLE AND DE MINIMIS AMOUNT     The Seller
shall only be liable to the Buyer for any claim (a) if such claim on a stand-
alone basis exceeds the amount of CHF 5’000 (the "De Minimis Amount") and (b) if
and to the extent all claims of the Buyer under this Agreement which exceed the
De Minimis Amount taken together exceed CHF 10’000 (the "Deductible Amount") in
the aggregate and then only for the amount of such excess.   10.2.     
LIABILITY CAP     The Seller’s maximum aggregate liability under this Agreement
shall in no event exceed CHF 200’000 (the "Cap").   10.3.      FURTHER
LIMITATION     Seller’s liability shall be further limited or reduced:     (a) 
    If and to the extent that such claims have been taken into account in the
determination of the Purchase Price or if and to the extent that the Buyer would
otherwise recover under this Agreement from the Seller more than once in respect
of the same Damage suffered, or the same facts or circumstances.     (b)      If
and to the extent that facts, matters or circumstances which give rise to a
claim against the Seller in accordance with this Agreement result in any
financial benefits or financial advantages for the Company, the Buyer or any of
Buyer's Affiliates, in  

--------------------------------------------------------------------------------

  which event the Seller’s liability will be reduced by the amount equal to any
such benefits or advantages.     (c)      If and to the extent the Buyer or,
following Closing, the Company has failed to use its best efforts to mitigate
the loss or damage.     (d)      If and to the extent that such claim is covered
by any provision, reserve or valuation allowance made in the financial
statements of the Company.     (e)      If and to the extent that any costs,
damages and expenses have been recovered or, by applying their best efforts,
could have been recovered by the Buyer or the Company from any third party
(including, but not limited to, an insurer), after the deduction of all direct
costs and expenses incurred in making such recovery; it being understood and
agreed between the Parties that any such amounts received or recovered by the
Buyer or the Company from any third party shall be deducted from the amount
counting towards the Deductible Amount and the De Minimis Amount.     (f)     
If and to the extent that, as a result of such a claim or the facts underlying
such claim, any Tax payable by the Buyer or the Company is or will be reduced,
provided that if and to the extent any Tax saving arises in the future, such
saving is discounted accordingly.     (g)      If and to the extent the
liability is resulting from or attributable to an act, omission, transaction,
change of past practice or arrangement of the Buyer or, after the Closing, of
the Company.     (h)      If and to the extent that such claim arises or is
increased as a result of any new legislation, regulation or rule of law not in
force at the date hereof or any amendment of any legislation, regulation, rule
of law or practice after the date hereof.   11.      COVENANTS   11.1.     
CONDUCT OF BUSINESS BETWEEN SIGNING AND CLOSING   11.1.1.      In General    
Pending Closing and save to the extent permitted under this Agreement or
required for the consummation of the transactions contemplated under this
Agreement, the Seller shall cause the Company to be managed in all material
respects as a going concern, in the  

--------------------------------------------------------------------------------

  ordinary course of business and consistent with past practice. For the
avoidance of doubt however the Seller shall under no circumstances be required
to provide financial support to the Company and the Seller shall be free to put
the Company in insolvency (in Insolvenz) if the financial situation of the
Company so requires without incurring any liability whatsoever vis-à-vis the
Buyer.   11.1.2.      Restricted Actions     Unless specifically provided in
this Agreement and without limiting the generality of Section 11.1.1, the Seller
shall not, and the Seller shall procure that Company will not, without the prior
written consent of the Buyer do or agree to do any of the following from the
date of this Agreement through to the Closing Date:     (a)      Do anything
that would materially interfere with the consummation of the transactions
contemplated under this Agreement.     (b)      Execute any contracts or enter
into any negotiations with any third party that would inhibit or impair the
consummation of the transactions contemplated under this Agreement.     (c)     
Alter or amend in any manner the articles of incorporation or organizational
regulations of the Company.     (d)      Increase or reduce or otherwise change
the share capital, or grant any option or conversion rights on the equity of the
Company.     (e)      Declare, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of the shares
of the Company.     (f)      Grant, create or allow to be created any lien over
or sell or transfer any material assets of the Company outside the ordinary
course of business.     (g)      Make any hiring or material changes to the
terms of employment of any managing director or member of the management board
of the Company other than in accordance with existing agreements or normal past
practice.     (h)      Except where required by applicable law, change the
accounting procedures, principles or practice of the Company.  

--------------------------------------------------------------------------------

11.2.      NO RECOURSE AGAINST RESIGNING PERSONS     (a)      The Buyer and its
Affiliates shall not make, and shall procure that from the Closing Date the
Company will not make, any claim against any resigning person of the Company in
connection with his acts or omissions as director or executive officer of the
Company during the period ending with the Closing Date, under any applicable
laws including, but not limited to, in accordance with article 752 et seq.     
CO. Any such potential claims (whether known at the date hereof or not) are
hereby unconditionally and irrevocably waived by the Buyer on its own behalf and
on behalf of its Affiliates and the Company. This provision shall also operate
for the benefit of the Resigning Persons in the sense of Article 112 para. 2 CO.
    (b)      Immediately following the Closing, but on the same date, the Buyer
shall vote, or cause the relevant shareholders of the Company to vote, in favor
of an unconditional discharge to the Resigning Persons of the Company for their
conduct of business in the period up to the Closing.   11.3.      DOCUMENT
RETENTION AND ACCESS     (a)      On and after the Closing Date, the Buyer shall
procure that the Company preserve all books and records (irrespective whether
such books and records are kept in hardcopy format or electronically) relating
to the period prior to the Closing for a period of 10 (ten) years commencing on
the date when the books and records were drawn-up but no longer than 10 (ten)
years or any longer period required by law from the Closing Date.     (b)     
Until the 10th anniversary of the Closing Date, or such longer period required
by law, the Buyer shall procure that the Company afford the Seller and its
advisors, at the reasonable cost of the Seller, reasonable access, upon prior
notice during normal business hours, to such officers, directors, employees,
advisors, books and records of the Company and provide copies of such
information (be such information in hardcopy or electronic format) as Seller may
reasonably request in connection with: (i) the preparation of any Tax Return in
so far as the Company is relevant to it; (ii) any tax audit, or tax proceeding
involving the Seller or their Affiliates, which relate to or involve the Company
or its business and affairs; and (iii) the preparation of any financial
statements in so far as the Company is relevant.  

--------------------------------------------------------------------------------

12.      MISCELLANEOUS   12.1.      ENTIRE AGREEMENT; AMENDMENTS     (a)     
This Agreement (including the Annexes) constitutes the entire agreement of the
Parties regarding the transactions contemplated by this Agreement and supersedes
all previous agreements or arrangements, negotiations, discussions,
correspondence, undertakings and communications, whether oral or in writing,
explicit or implied, with respect to the transactions contemplated by this
Agreement.     (b)      This Agreement (including, but not limited to, this
Section 12.1(b)) may only be modified by an instrument in writing executed by
all Parties hereto.   12.2.      NO WAIVER     The failure of any of the Parties
to enforce any of the provisions of this Agreement or any rights with respect to
this Agreement shall in no way be considered as a waiver of such provisions or
rights or in any way affect the validity of this Agreement (other than, for the
avoidance of doubt, as may be set forth herein). The waiver of any breach of
this Agreement by any Party shall not operate or be construed as a waiver of any
other prior or subsequent breach.   12.3.      SEVERABILITY     If any provision
of this Agreement is held to be invalid or unenforceable for any reason, such
provision shall, if possible, be adjusted rather than voided, in order to
achieve a result which corresponds to the fullest possible extent to the
intention of the Parties. The nullity or adjustment of any provision of this
Agreement shall not affect the validity and enforceability of any other
provision of this Agreement.   12.4.      NOTICES     (a)      All notices,
requests, demands or other communications made under or in connection with this
Agreement shall be made in writing in the English language and be delivered by
hand or registered mail or courier or facsimile (to be confirmed by registered
mail or courier) to the following addresses (or such other addresses as may from
time to time have been notified according to this Section 12.4(a)):  

--------------------------------------------------------------------------------



If to the Seller:




Bluehill ID AG Attn. Mr. Werner Vogt Widenholzstrasse 1 CH-8304 Wallisellen
Switzerland

Facsimile number: + 41 44 839 70 09



with a copy to:




Stefan Peller Esq., Attorney at Law Dreikoenigstrasse 45 P.O. Box 2016 CH-8027
Zurich Switzerland Facsimile number: +41 43 817 62 20



and






If to the Buyer:




Sandpiper Assets S.A.

3076 Sir Francis Drake’s Highway Road Town Tortola British Virgin Islands



with a copy to:




Mrs. Erina Frick-Edwan JGT Treuunternehmen Aubündt 36 FL-9490 Vaduz,
Liechtenstein eMail: e.frick@jgt.li

and

--------------------------------------------------------------------------------

  Mr. Leonhard Vogl MEDICITREU GmbH Kaufbeurer Straße 15     D-86825 Bad
Wörishofen, Germany eMail: l.vogl@medicitreu.de Facsimile number: +49 8247
356199     (b)      Any notice made under or in connection with this Agreement
shall be given prior to the expiry of a term or deadline set forth in this
Agreement (if any) or the notice shall be deemed null and void. All notices,
communications or instructions made under or in connection with this Agreement
shall only be effective when received by the Party to whom it is addressed.  
12.5.      CONFIDENTIALITY AND PRESS RELEASES   12.5.1.      Confidentiality    
Subject to Section 12.5.2, no Party shall disclose to any third party and keep
in strict confidence this Agreement, its contents and any information acquired
during the course of the due diligence investigation and negotiations having led
to this Agreement.   12.5.2.      Press Releases and Announcements     Without
the prior written consent of the other Party, neither Party shall publish any
press release or make any public announcement in respect of the transactions
contemplated by this Agreement, unless any such press release or public
announcement is required under applicable laws or stock exchange regulations or
ordered by any competent judicial or regulatory authority or by any competent
stock exchange (in which case the Parties shall, to the extent practicable and
permissible, consult with each other prior to any such disclosure).   12.6.     
NO ASSIGNMENT     Neither Party shall assign this Agreement (in whole or in
part) or any rights, claims, obligations or duties hereunder to any Person
without the prior written consent of the other Party.   12.7.      NO SET-OFF  
  The Parties agree that neither Party shall be entitled to set-off any claim
made by the other Party under or in connection with this Agreement against a
claim it has itself  

--------------------------------------------------------------------------------

  against such other Party, regardless of whether such counter-claim has arisen
under or in connection with this Agreement or otherwise.   12.8.     
NON-SOLICITATION BY SELLER     During a period of 12 (twelve) months from the
Closing Date, the Seller shall not, without the Buyer's prior written consent
(such consent not to be unreasonably withheld or delayed), on their own account
or on the account of any other Person hire, engage or employ, or make an offer
to hire, engage or employ, as an employee, consultant, advisor, representative,
agent, independent seller or partner, any key employee of the Company.   12.9. 
    EFFECTS ON THIRD PARTIES     Except for the Resigning Persons under Section
11.2, no Person other than the Parties shall have any rights or benefits under
this Agreement, and nothing in this Agreement is intended to confer on any
Person other than the Parties any rights, benefits or remedies.   12.10.     
COUNTERPARTS     This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which together shall be
considered one and the same agreement.   12.11.      COST AND EXPENSES; TAXES  
  Each Party shall bear all costs, expenses and taxes incurred by it in
connection with the transactions contemplated by this Agreement, provided that
the Seller shall bear all stamp duties or other documentary transfer or
transaction duties, arising as a result of this Agreement or any transactions
contemplated by this Agreement (if any). The Seller will reimburse to the Buyer
or an assigned party EUR 25’000.00 for its due diligence expenses.   13.     
APPLICABLE LAW AND ARBITRATION     (a)      This Agreement shall be subject to
and governed by Swiss substantive law with the exclusion of the Vienna
Convention on the International Sale of Goods dated April 11, 1980.     (b)     
Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be settled by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce in force on the date
when the Notice of Arbitration is submitted in accordance with these Rules.  

--------------------------------------------------------------------------------

(c)      The number of arbitrators shall be one. The seat of the arbitration
shall be in the city of Zurich, Switzerland. The arbitral proceedings shall be
conducted in the German language.  

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.



[Signatures on the next page]




--------------------------------------------------------------------------------



The Seller:






Bluehill ID AG




/s/ Manfred Mueller Mr. Manfred Müller

Member of the Board of Directors



The Buyer:




Sandpiper Assets S.A.

Erina Frick-Edwan Mrs. Erina Frick-Edwan Director

--------------------------------------------------------------------------------